     Case 2:19-cv-02706-VEB Document 26 Filed 12/08/20 Page 1 of 1 Page ID #:978




 1

 2

 3

 4
                      IN THE UNITED STATES DISTRICT COURT
 5
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 6

 7
     GREGORY ROGER TRUSCH                        Case No. 2:19-CV-02706-VEB
 8           Plaintiff,
                                                 ORDER FOR AWARD OF
 9
     v.                                          ATTORNEYS’ FEES UNDER THE
10                                               EQUAL ACCESS TO JUSTICE ACT
11   ANDREW SAUL,                                (EAJA)
     Commissioner of Social Security
12

13                Defendant.
14

15
           Based upon the parties’ Stipulation for Award of Attorneys’ Fees under The
16
     Equal Access to Justice Act (EAJA), IT IS ORDERED that attorneys’ fees be paid
17
     to Patricia L. McCabe, Counsel for Plaintiff, in the amount of $6,250.00, pursuant
18
     to 28 U.S.C. § 2412(d), subject to the terms of the Stipulation.
19

20
     Dated: December 8, 2020          /s/Victor E. Bianchini
21
                                      VICTOR E. BIANCHINI
22
                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
